DETAILED ACTION
This office action is in response to the communication received on 12/21/2021 concerning application no. 16/190,252 filed on 11/14/2018.
Claims 1 and 3-17 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive.
Regarding the use of Saito, Applicant argues that the use of the backing member as substrate is improper. Regarding the combination, Applicant argues that one with ordinary skill in the art would not connect the wiring member of Saito to the substrate of Mine as Mine already has a substrate and Saito’s wires are connected a cable. Furthermore, Applicant argues that the amended claims now incorporate a relay substrate and a signal line that connects to the piezoelectric elements to the signal lines. Applicant asserts that Saito and Mine fail to teach these elements.
Examiner respectfully disagrees. Regarding Saito’s use of a substrate, Examiner notes that neither the prior action, filed 09/21/2021, nor the present action relies on the backing member as a substrate. Regarding the combination of Saito and Mine, it would be obvious to one with ordinary skill in the art that a wire connects to a circuit in order for a device to function. Not only in imaging, but in the field of electrical engineering and design, it is well known that electrical information from a source and load via wires1. That is, Saito would not be able to function if there is no circuit to communicate information to and from the wires and Mine would not be able to function as a circuit if there are no wires to facilitate 2. In conclusion, it would be obvious to one with ordinary skill in the art that the transducer module requires a circuit and a wire to manipulate the piezoelectric elements.
With regards to the relay substrate, Mine teaches a flexible printed circuit 106. A FPC is a circuit that is relaying information to and from the piezoelectric elements. With such a relay, the ultrasound signal is transmitted and received. Regarding the claim elements regarding the signal lines, the arguments are moot because the new ground of rejection does not rely on Saito or Mine.
Examiner respectfully maintains the use of Saito and Mine as relevant references.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the connection of the signal lines to the piezoelectric elements via the connection of the signal lines to the other surface of the relay substrate that is also connected to the wiring members must be shown or the feature(s) canceled from the claim(s) (Fig. 3 shows the signal wires connected to a second relay substrate. Not to the first substrate that has the connection to the wiring members and piezoelectric elements).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a 

Claim Objections
Claims 3 objected to because of the following informalities:  
Claim 3, lines 2-3, recite “the substrate”. This should be amended to recite “the relay substrate”. This will ensure use of consistent claim language.
Claim 4, line 2, recite “the substrate”. This should be amended to recite “the relay substrate”. This will ensure use of consistent claim language.
Claim 5, line 3 recite “the substrate”. This should be amended to recite “the relay substrate”. This will ensure use of consistent claim language.
Claim 8, lines 2-3, recite “the substrate”. This should be amended to recite “the relay substrate”. This will ensure use of consistent claim language.
Claim 9, line 2, recite “the substrate”. This should be amended to recite “the relay substrate”. This will ensure use of consistent claim language.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is indefinite for the following reasons:
Line 11, recites the limitation "the plurality of piezoelectric members".  There is insufficient antecedent basis for this limitation in the claim.
Line 11, recites the limitation "the plurality of piezoelectric members".  This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “plurality of piezoelectric members” is the same as the “plurality of piezoelectric elements” established in line 2 or is a separate and distinct feature. 
For purposes of examination, the Office is considering the piezoelectric elements and members to be the same.

Claim 7 is indefinite for the following reasons:
Line 14, recites the limitation "the plurality of piezoelectric members".  There is insufficient antecedent basis for this limitation in the claim.
Line 14, recites the limitation "the plurality of piezoelectric members".  This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the 
For purposes of examination, the Office is considering the piezoelectric elements and members to be the same.

Claim 16 is indefinite for the following reasons:
Lines 3-6, recite “the transducer module…relay substrates”. This claim element is indefinite. Claim 1, which claim 16 depends upon, establishes that the signal wires are on the other surface of the relay substrate (which claim 16 establishes as the first relay substrate). This connection conflicts with claim 16, which claims that there is a second relay substrate that is between the first relay substrate and the signal lines. Given these conflict claims, it would be unclear to one with ordinary skill in the art if the signal lines are connected to the first relay substrate by being connected to the surface or are indirectly connected via a second relay substrate.
For purposes of examination, the Office is considering the connection of the signal lines to be connected via the second substrate.

Claim 17 is indefinite for the following reasons:
Lines 3-6, recite “the ultrasonic substrate…relay substrates”. This claim element is indefinite. Claim 7, which claim 17 depends upon, establishes that the signal wires are on the other surface of the relay substrate (which claim 17 establishes as the first relay substrate). This connection conflicts with claim 17, which claims that there is a second relay substrate that is between the first relay substrate and the signal lines. Given these conflict claims, it would be unclear to one with ordinary skill in the art if the signal lines are connected to the first relay substrate by being connected to the surface or are indirectly connected via a second relay substrate.


Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-17 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (PGPUB No. US 2010/0066207) in view of Mine et al. (US Patent No. 5,810,009) further in view of Irie (PGPUB No. US 2014/0058269).

Regarding claim 1, Saito teaches an ultrasonic transducer module comprising: 
a plurality of piezoelectric elements (Piezoelectric (PZT) elements 1), each being aligned in a longitudinal direction (Fig. 3A shows a plurality of piezoelectric elements 1. Paragraph 0121 teaches that the PZT elements 1 are arrayed in the x direction);
a plurality of electrodes (Electrodes 6) respectively formed on a surface of the plurality of piezoelectric elements (Paragraph 0123 teaches that the electrodes 6 are connected on the back surface of the PZT. See Figs. 3A and 3B. It should be noted that the reference number 6 in Fig. 3A appears to be pointing to the right of the PZT 1 but both Figs. 3A and 1A shows that the electrodes 6 is on the back of the PZT);
a first surface at a distal end of the plurality of wiring members (Conductive films 7b) being respectively connected to the plurality of electrodes (Paragraph 0125 teaches that the conductive film 7b is connected to the electrode 6. See Fig. 3B. Fig. 3A shows a plurality of wiring members and electrodes); and
a reinforcing layer (Insulating film 7a) provided on a second surface of each of the plurality of wiring members, the second surface being opposite to the first surface (Paragraph 0124 teaches that the conductive film is placed atop the insulating film 7a. See Fig. 3B where the insulating film is opposite to the side in contact with the electrode 6. Paragraph 0124 teaches that the insulating film is made of polyimide. Paragraph 0061 of the Applicant’s specification discloses that the reinforcing layer is made of polyimide),
the distal end extending distally from the extending portion, the distal end being bent in a bent portion relative to the extending portion (See modified Fig. 3B below); and 

the reinforcing layer being provided on the second surface in at least an entirety of the bent portion (Fig. 3A shows the entirety of the conductive film 7b is covered with the insulating film 7a. See modified Fig. 3B below).

    PNG
    media_image1.png
    309
    628
    media_image1.png
    Greyscale

Modified Fig. 3B
However, Saito is silent regarding an ultrasonic transducer module comprising:

a plurality of signal lines respectively corresponding to the plurality of piezoelectric elements, the plurality of signal lines being connected to an other surface of the relay substrate different from the at least one surface, the plurality of piezoelectric members being electrically connected to a corresponding one of the plurality of signal lines via the relay substrate; and 
wherein each of the wiring members including an extending portion extending from the at least one surface of the relay substrate. 
In an analogous imaging field of endeavor, regarding the design of ultrasound transducers, Mine teaches an ultrasonic transducer module comprising:
a relay substrate (FPC 106) that includes a plurality of wiring members extending from at least one surface of the relay substrate (Col. 24, lines 3-14, teaches that the FPC 106 has conductor patterns 106a. These conductor patterns 106a are shown to be extending from the FPC 106 in Fig. 39), and
wherein each of the wiring members including an extending portion extending from the at least one surface of the relay portion (See modified Fig. 39 below).
 
    PNG
    media_image2.png
    421
    406
    media_image2.png
    Greyscale

Modified Fig. 39

However, Mine is silent regarding an ultrasonic transducer module, comprising:
a plurality of signal lines respectively corresponding to the plurality of piezoelectric elements, the plurality of signal lines being connected to an other surface of the relay substrate different from the at least one surface, the plurality of piezoelectric members being electrically connected to a corresponding one of the plurality of signal lines via the relay substrate.
In an analogous imaging field of endeavor, regarding the diagnoses of anatomically difficult to image regions, Irie teaches an ultrasonic transducer module, comprising:
a plurality of signal lines respectively corresponding to the plurality of piezoelectric elements (Paragraph 0037 teaches the respective drive wirings 62 are electrically connected to the respective ultrasound transducer elements 51a), the plurality of signal lines being connected to an other surface of the relay substrate different from the at least one surface, the plurality of piezoelectric members being electrically connected to a corresponding one of the plurality of signal lines via the relay substrate (Paragraph 0042 teaches that the drive wires 62 are electrically connected to the wiring board 55. Paragraph 0032 teaches that the ultrasound elements 51 are part of the wiring board 55. Paragraph 0037 teaches that the driving wires are connected to the electrode portions 57b. With this arrangement, the driving wires 62 are connected the circuit 57 which is in turn connected to the circuit 56. Fig. 6 shows that the circuits 56 and 57 are part of the board 55. See Fig. 6 which shows the wiring is not approaching the piezoelectric elements from a planar perspective).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Saito and Mine with Irie’s teaching of a plurality of signal lines that connect to the piezoelectric members via the relay substrate. This modified apparatus 

Regarding claim 6, Saito teaches the ultrasonic transducer module in claim 1, as discussed above.
	However, Saito is silent regarding an ultrasonic transducer module, wherein the plurality of piezoelectric elements are arranged along a curved surface.
	In an analogous imaging field of endeavor, regarding the design of ultrasound transducers, Mine teaches an ultrasonic transducer module, wherein the plurality of piezoelectric elements are arranged along a curved surface (Fig. 30 shows the transducer elements 104 are arranged in a circular manner).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Saito with Mine’s other embodiment’s teaching of transducers on a curved surface. This modified apparatus would provide the user with improved manufacture property and increased yield and productivity of the probe (Col. 4, lines 1-7 of Mine).

Regarding claim 7, Saito teaches an ultrasonic transducer module comprising: 
a plurality of piezoelectric elements (Piezoelectric (PZT) elements 1), each elements (Piezoelectric (PZT) elements 1), each being aligned in a longitudinal direction (Fig. 3A shows a plurality of piezoelectric elements 1. Paragraph 0121 teaches that the PZT elements 1 are arrayed in the x direction);
a plurality of electrodes (Electrodes 6) respectively formed on a surface of the plurality of piezoelectric elements (Paragraph 0123 teaches that the electrodes 6 are connected on the back surface of the PZT. See Figs. 3A and 3B. It should be noted that the reference number 6 in Fig. 3A appears to be pointing to the right of the PZT 1 but both Figs. 3A and 1A shows that the electrodes 6 is on the back of the PZT);
a first surface at a distal end of the plurality of wiring members (Conductive films 7b) being respectively connected to the plurality of electrodes (Paragraph 0125 teaches that the conductive film 7b is connected to the electrode 6. See Fig. 3B. Fig. 3A shows a plurality of wiring members and electrodes),
a reinforcing layer (Insulating film 7a) provided on a second surface of each of the plurality of wiring members, the second surface being opposite to the first surface (Paragraph 0124 teaches that the conductive film is placed atop the insulating film 7a. See Fig. 3B where the insulating film is opposite to the side in contact with the electrode 6. Paragraph 0124 teaches that the insulating film is made of polyimide. Paragraph 0061 of the Applicant’s specification discloses that the reinforcing layer is made of polyimide),
the distal end being bent in a bent portion relative to the extending portion (See modified Fig. 3B below); and 
the reinforcing layer being provided on the second surface in at least an entirety of the bent portion (Fig. 3A shows the entirety of the conductive film 7b is covered with the insulating film 7a. See modified Fig. 3B below).

    PNG
    media_image1.png
    309
    628
    media_image1.png
    Greyscale

Modified Fig. 3B
However, Saito is silent regarding an ultrasonic endoscope comprising: 
an insertion portion configured to be inserted into a subject; and 

a relay substrate that includes a plurality of wiring members extending from at least one surface of the relay substrate, 
a plurality of signal lines respectively corresponding to the plurality of piezoelectric elements, the plurality of signal lines being connected to an other surface of the relay substrate different from the at least one surface, the plurality of piezoelectric members being electrically connected to a corresponding one of the plurality of signal lines via the relay substrate; and 
wherein each of the wiring members including an extending portion extending from a distal end of the substrate and the distal end of each of the wiring members extending distally from the extending portion.
In an analogous imaging field of endeavor, regarding the design of ultrasound transducers, Mine teaches an ultrasonic endoscope (Fig. 30 shows a probe head with a plurality of transducer elements. Col. 23, lines 44-45, teach that Figs. 30-35 are all regarding the same embodiment. Col. 26, lines 39-41, teaches that the ultrasonic probe can be combined with a front viewing type optical endoscope) comprising:
an insertion portion (Probe 101 in Fig. 30) configured to be inserted into a subject (Col. 24, lines 20-23, teaches that the probe 101 is arranged in such a manner that it can be inserted into a body cavity of a patient for diagnosis); and
a relay substrate (FPC 106) that includes a plurality of wiring members extending from at least one surface of the relay substrate (Col. 24, lines 3-14, teaches that the FPC 106 has conductor patterns 106a. These conductor patterns 106a are shown to be extending from the FPC 106 in Fig. 39), and
wherein each of the wiring members including an extending portion extending from a distal end of the substrate and the distal end of each of the wiring members extending distally from the extending portion (See modified Fig. 39 below).

    PNG
    media_image2.png
    421
    406
    media_image2.png
    Greyscale

Modified Fig. 39
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Saito with Mine’s teaching of wiring that is extending from a substrate with and extending portion and a distal end. This modified apparatus would provide the user with improved manufacture property and increased yield and productivity of the probe (Col. 4, lines 1-7 of Mine).
However, Mine is silent regarding an ultrasonic transducer module that is provided at a distal end portion of the ultrasonic endoscope, and 
a plurality of signal lines respectively corresponding to the plurality of piezoelectric elements, the plurality of signal lines being connected to an other surface of the relay substrate different from the at least one surface, the plurality of piezoelectric members being electrically connected to a corresponding one of the plurality of signal lines via the relay substrate.
In an analogous imaging field of endeavor, regarding the diagnoses of anatomically difficult to image regions, Irie teaches an ultrasonic endoscope (ultrasound endoscope system 1), comprising:
an ultrasonic transducer module (Ultrasound probe 15) that is provided at a distal end portion of the ultrasonic endoscope (Fig. 1 shows that the ultrasound probe 15is placed at the distal end of the ultrasound endoscope system 1); and
Paragraph 0037 teaches the respective drive wirings 62 are electrically connected to the respective ultrasound transducer elements 51a), the plurality of signal lines being connected to an other surface of the relay substrate different from the at least one surface, the plurality of piezoelectric members being electrically connected to a corresponding one of the plurality of signal lines via the relay substrate (Paragraph 0042 teaches that the drive wires 62 are electrically connected to the wiring board 55. Paragraph 0032 teaches that the ultrasound elements 51 are part of the wiring board 55. Paragraph 0037 teaches that the driving wires are connected to the electrode portions 57b. With this arrangement, the driving wires 62 are connected the circuit 57 which is in turn connected to the circuit 56. Fig. 6 shows that the circuits 56 and 57 are part of the board 55. See Fig. 6 which shows the wiring is not approaching the piezoelectric elements from a planar perspective).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Saito and Mine with Irie’s teaching of a plurality of signal lines that connect to the piezoelectric members via the relay substrate. This modified apparatus would allow a user to image difficult to reach regions of the patient (Paragraph 0005 of Irie). Furthermore, by placing the ultrasonic transducer module at the distal end of the endoscope, the user is able to minimize how much of the endoscope invades the patient, and thereby reduces the amount of unnecessary discomfort the patient undergoes.

Regarding claim 8, modified Saito teaches the ultrasonic transducer module in claim 1, as discussed above.
However, the combination of Saito and Mine is silent regarding an ultrasonic transducer module, wherein a thickness of each of the reinforcing layers is less than a thickness of the substrate.
In an analogous imaging field of endeavor, regarding ultrasonic transducer design, another embodiment of Mine teaches an ultrasonic transducer module, wherein a thickness of each of the reinforcing layers is less than a thickness of the substrate (Col. 14, lines 43-47, teach that the one side of electrical pattern can be open while the other side has the base 27 or cover lay 28. The base however, in Fig. 4B is shown to have both sides covered. This shows the varying thicknesses. See modified Fig. 4B).

    PNG
    media_image3.png
    472
    616
    media_image3.png
    Greyscale

Modified Fig. 4B
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Saito and Mine with Mine’s other embodiment’s teaching of a reinforcing layer that is less thick than the substrate. This modified apparatus would provide the user with improved manufacture property and increased yield and productivity of the probe (Col. 4, lines 1-7 of Mine). 

Regarding claim 9, modified Saito teaches the ultrasonic endoscope in claim 7, as discussed above.
However, the combination of Saito and Mine is silent regarding an ultrasonic endoscope, wherein a thickness of each of the reinforcing layers is less than a thickness of the substrate.
In an analogous imaging field of endeavor, regarding ultrasonic transducer design, another embodiment of Mine teaches an ultrasonic endoscope, wherein a thickness of each of the reinforcing layers is less than a thickness of the substrate (Col. 14, lines 43-47, teach that the one side of electrical pattern can be open while the other side has the base 27 or cover lay 28. The base however, in Fig. 4B is shown to have both sides covered. This shows the varying thicknesses. See modified Fig. 4B).

    PNG
    media_image3.png
    472
    616
    media_image3.png
    Greyscale

Modified Fig. 4B
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Saito and Mine with Mine’s other embodiment’s teaching of a reinforcing layer that is less thick than the substrate. This modified apparatus would provide the user with improved manufacture property and increased yield and productivity of the probe (Col. 4, lines 1-7 of Mine). 

Regarding claim 10, modified Saito teaches the ultrasonic transducer module in claim 1, as discussed above.
However, the combination of Saito and Mine is silent regarding an ultrasonic transducer module, wherein the reinforcing layer is configured to provide resilience to the plurality of wiring members.
In an analogous imaging field of endeavor, regarding the diagnoses of anatomically difficult to image regions, Irie teaches an ultrasonic transducer module, wherein the reinforcing layer is configured to provide resilience to the plurality of wiring members (Paragraph 0035 teaches that the wrapping portion 59 and protection sheet 58 are flexible and have an insulting property. Fig. 3 shows that these features are wrapped around the drive wirings 62).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Saito and Mine with Irie’s teaching of a reinforcing layer that provides resilience to wiring members. This modified apparatus would allow a user to image difficult to reach regions of the patient (Paragraph 0005 of Irie). Furthermore, by placing the ultrasonic transducer module at the distal end of the endoscope, the user is able to minimize how much of the endoscope invades the patient, and thereby reduces the amount of unnecessary discomfort the patient undergoes.

Regarding claim 11, modified Saito teaches the ultrasonic transducer module in claim 10, as discussed above.
However, the combination of Saito and Mine is silent regarding an ultrasonic transducer module, wherein the reinforcing layer is configured to be elastic and deformable.
In an analogous imaging field of endeavor, regarding the diagnoses of anatomically difficult to image regions, Irie teaches an ultrasonic transducer module, wherein the reinforcing layer is configured to be elastic and deformable (Paragraph 0035 teaches that the wrapping portion 59 and protection sheet 58 are flexible and have an insulting property. Fig. 3 shows that these features are wrapped around the drive wirings 62).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Saito and Mine with Irie’s teaching of a reinforcing layer that is elastic and deformable. This modified apparatus would allow a user to image difficult to reach regions of the patient (Paragraph 0005 of Irie). Furthermore, by placing the ultrasonic transducer module at the distal end of the endoscope, the user is able to minimize how much of the endoscope invades the patient, and thereby reduces the amount of unnecessary discomfort the patient undergoes.

Regarding claim 12, modified Saito teaches the ultrasonic transducer module in claim 1, as discussed above.
Saito further teaches an ultrasonic transducer module, wherein the reinforcing layer is further provided on an entirety of the second surface (See modified Fig. 3B below).

    PNG
    media_image1.png
    309
    628
    media_image1.png
    Greyscale

Modified Fig. 3B

Regarding claim 13, modified Saito teaches the ultrasonic transducer module in claim 7, as discussed above.
Saito further teaches an ultrasonic transducer module, wherein the reinforcing layer is further provided on an entirety of the second surface (See modified Fig. 3B below).

    PNG
    media_image1.png
    309
    628
    media_image1.png
    Greyscale

Modified Fig. 3B

Regarding claim 14, modified Saito teaches the ultrasonic transducer module in claim 1, as discussed above.

	In an analogous imaging field of endeavor, regarding the design of ultrasound transducers, Mine teaches an ultrasonic transducer module, wherein the curved surface is the at least one surface of the relay substrate (Fig. 30 shows the FPC 106 is arranged in a circular manner. Col. 24, lines 3-5, teaches that the FPC 103 is at a predetermined pitch and wound around).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Saito with Mine’s other embodiment’s teaching of a relay substrate on a curved surface. This modified apparatus would provide the user with improved manufacture property and increased yield and productivity of the probe (Col. 4, lines 1-7 of Mine).

Regarding claim 15, modified Saito teaches the ultrasonic transducer module in claim 7, as discussed above.
	However, Saito is silent regarding an ultrasonic transducer module, wherein the plurality of piezoelectric elements are arranged along a curved surface, and the curved surface is the at least one surface of the relay substrate.
In an analogous imaging field of endeavor, regarding the design of ultrasound transducers, Mine teaches an ultrasonic transducer module, wherein the plurality of piezoelectric elements are arranged along a curved surface, and the curved surface is the at least one surface of the relay substrate (Fig. 30 shows the FPC 106 is arranged in a circular manner. Col. 24, lines 3-5, teaches that the FPC 103 is at a predetermined pitch and wound around).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Saito with Mine’s other embodiment’s teaching of a relay substrate on a curved surface. This modified apparatus would provide the user with improved manufacture property and increased yield and productivity of the probe (Col. 4, lines 1-7 of Mine).


	However, Saito is silent regarding a transducer module, wherein the relay substrate comprises a first relay substrate.
	In an analogous imaging field of endeavor, regarding the design of ultrasound transducers, Mine teaches an ultrasonic transducer module, wherein the relay substrate comprises a first relay substrate (FPC 106. Col. 24, lines 3-14, teaches that the FPC 106 has conductor patterns 106a. These conductor patterns 106a are shown to be extending from the FPC 106 in Fig. 39).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Saito with Mine’s other embodiment’s teaching of a relay substrate. This modified apparatus would provide the user with improved manufacture property and increased yield and productivity of the probe (Col. 4, lines 1-7 of Mine).
	However, the combination of Saito and Mine is silent regarding a transducer module, 
the transducer module further comprising a second relay substrate disposed between the first relay substrate and the plurality of signal lines, the plurality of piezoelectric members being electrically connected to the corresponding one of the plurality of signal lines via the first and second relay substrates.
In an analogous imaging field of endeavor, regarding the diagnoses of anatomically difficult to image regions, Irie teaches a transducer module, 
the transducer module further comprising a second relay substrate disposed between the first relay substrate and the plurality of signal lines, the plurality of piezoelectric members being electrically connected to the corresponding one of the plurality of signal lines via the first and second relay substrates (Paragraph 0035 teaches that the flexible circuit board 57 that faces the circuit board 56. Paragraph 0037 teaches that the driving wires are connected to the electrode portions 57b of the flexible circuit board 57. With this arrangement, the driving wires 62 are connected the circuit 57 which is in turn connected to the circuit 56. Meaning the circuit 57 is between the wires 62 and circuit 56. See Fig. 6. Paragraph 0037 teaches that via the electrodes 57b, the respective drive wirings 62 are electrically connected to the respective ultrasound transducer elements 51a).


	Regarding claim 16, modified Saito teaches the transducer module in claim 1, as discussed above.
	However, Saito is silent regarding a transducer module, wherein the relay substrate comprises a first relay substrate.
In an analogous imaging field of endeavor, regarding the design of ultrasound transducers, Mine teaches an ultrasonic transducer module, wherein the relay substrate comprises a first relay substrate (FPC 106. Col. 24, lines 3-14, teaches that the FPC 106 has conductor patterns 106a. These conductor patterns 106a are shown to be extending from the FPC 106 in Fig. 39).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Saito with Mine’s other embodiment’s teaching of a relay substrate. This modified apparatus would provide the user with improved manufacture property and increased yield and productivity of the probe (Col. 4, lines 1-7 of Mine).
	However, the combination of Saito and Mine is silent regarding a transducer module, 
the ultrasonic endoscope further comprising a second relay substrate disposed between the first relay substrate and the plurality of signal lines, the plurality of piezoelectric members being electrically connected to the corresponding one of the plurality of signal lines via the first and second relay substrates.
In an analogous imaging field of endeavor, regarding the diagnoses of anatomically difficult to image regions, Irie teaches a transducer module, 
Paragraph 0035 teaches that the flexible circuit board 57 that faces the circuit board 56. Paragraph 0037 teaches that the driving wires are connected to the electrode portions 57b of the flexible circuit board 57. With this arrangement, the driving wires 62 are connected the circuit 57 which is in turn connected to the circuit 56. Meaning the circuit 57 is between the wires 62 and circuit 56. See Fig. 6. Paragraph 0037 teaches that via the electrodes 57b, the respective drive wirings 62 are electrically connected to the respective ultrasound transducer elements 51a).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Saito and Mine with Irie’s teaching of two relay substrates that are connected with signal wires and piezoelectric members. This modified apparatus would allow a user to image difficult to reach regions of the patient (Paragraph 0005 of Irie). Furthermore, by placing the ultrasonic transducer module at the distal end of the endoscope, the user is able to minimize how much of the endoscope invades the patient, and thereby reduces the amount of unnecessary discomfort the patient undergoes.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (PGPUB No. US 2010/0066207) in view of Mine et al. (US Patent No. 5,810,009) further in view of Irie (PGPUB No. US 2014/0058269) further in view of Callahan et al. (PGPUB No. US 2007/0167782).

Regarding claim 3, modified Saito teaches the ultrasonic transducer module in claim 1, as discussed above. 
However, the combination of Saito, Mine, and Irie is silent regarding an ultrasonic transducer module, wherein each of the reinforcing layers is formed with a same material as a material of the substrate.
Paragraph 0074 teaches the first organic layer 54 and the first organic layer 56 can be both made from organic or polymeric materials such as polyimide, polyester, and polypropylene polymer compositions. Fig. 4a shows the electrical terminal ends 44 are embedded within the second organic layer 54 and are overlaid with a first organic layer 54).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Saito, Mine, and Irie with Callahan’s teaching of having a substrate containing the wiring and a reinforcing layer be made of the same material. This modified apparatus that utilizes similar materials for different module components would result in a more efficiently manufactured and cost-effective manner (Paragraph 0007 of Callahan). By designing a module that uses the same materials for multiple components, the manufacturer would be able to buy a larger quantity of the material and a lower cost and hence, reduce the overall cost of manufacturing. This lowered cost will result in higher profit margins.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (PGPUB No. US 2010/0066207) in view of Mine et al. (US Patent No. 5,810,009) further in view of Irie (PGPUB No. US 2014/0058269) further in view of Wakabayashi et al. (PGPUB No. US 2002/0156373).

Regarding claim 4, modified Saito teaches the ultrasonic transducer module in claim 1, as discussed above.
However, the combination of Saito, Mine, and Irie is silent regarding an ultrasonic transducer module, wherein the plurality of wiring members extend from different surfaces of the substrate.
See modified Fig. 4 below).

    PNG
    media_image4.png
    433
    417
    media_image4.png
    Greyscale

Modified Fig. 4
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Saito, Mine, and Irie with Wakabayashi’s teaching of wires extending in different surfaces of the substrate. This modified apparatus would provide a user with probe with a larger number of elements arranged on a single substrate than if the elements were simply arranged on one side. This increase in the number of ultrasound elements arranged on the substrate will further result in an improvement of the transmission and reception of signals. Furthermore, this design prevents a reduction in strength of the overall structure (Abstract of Wakabayashi).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over over Saito et al. (PGPUB No. US 2010/0066207) in view of Mine et al. (US Patent No. 5,810,009) further in view of Irie (PGPUB No. US 2014/0058269) further in view of Callahan et al. (PGPUB No. US 2007/0167782) further in view of Wakabayashi et al. (PGPUB No. US 2002/0156373).


However, the combination of Saito, Mine, Irie, and Callahan is silent regarding an ultrasonic transducer module, wherein the plurality of wiring members are arranged in a staggered arrangement in a planer view from a direction perpendicular to a principal surface of the substrate.
In an analogous imaging field of endeavor, regarding the design of transducer element configuration, Wakabayashi teaches an ultrasonic transducer module, wherein the plurality of wiring members are arranged in a staggered arrangement in a planer view from a direction perpendicular to a principal surface of the substrate (See modified Fig. 4 below).

    PNG
    media_image5.png
    440
    642
    media_image5.png
    Greyscale
 
Modified Fig. 4
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Saito, Mine, Irie, and Callahan with Wakabayashi’s teaching of wires extending in different surfaces of the substrate. This modified apparatus would provide a user with an ultrasound array where the wires are sufficiently space out to reduce the chances of the wiring components coming in contact with one another and resulting in a short-circuit. Such an improvement will lower the chances of a defective product and ensure that the apparatus is able to properly function in a consistent and reliable manner. Furthermore, this design prevents a reduction in strength of the overall structure (Abstract of Wakabayashi).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 408-918-9701. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 A simple electric circuit consists of a source (such as a battery), wires as conducting medium and a load (such as a light bulb). (Link: https://www.electronicshub.org/basic-electrical-circuits-componentstypes/)
        2 AC circuits are a form of circuits with variable voltage and current. (Link: https://www.electronicshub.org/basic-electrical-circuits-componentstypes/)